COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  DANIEL MICHAEL ATHENS,                             §          No. 08-19-00195-CR

                        Appellant,                   §            Appeal from the

  v.                                                 §           346th District Court

  THE STATE OF TEXAS,                                §        of El Paso County, Texas

                        State.                       §          (TC# 20150D01963)

                                              §
                                            ORDER

       The Court GRANTS Rebecca Macias’ request for an extension of time within which to file

the Reporter’s Record until February 19, 2020. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Rebecca Macias, Roving Court Reporter for the 346th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before February 19, 2020.

       IT IS SO ORDERED this 21st day of January, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.
(Alley, C.J. and Rodriguez, J., not participating)